Explantory Note This Amendment No. 1 to Form 10-K (this “Amendment”) amends the Annual Report on Form 10-K for the fiscal year ended December 27, 2013 originally filed on March 20, 2014 (the “Original Filing”) byCommand Center, Inc.(the “Company”). The Company is filing this Amendment to correctthe Auditor's Report not being includedin the Original Filing. Except as described above, no other changes have been made to the Original Filing. The Original Filing continues to speak as of the date of the Original Filing, the Company has not updated the disclosures contained therein to reflect any events which occurred at a date subsequent to the filing of the Original Filing. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMAND CENTER, INC. /s/Frederick Sandford Chief Executive Officer Frederick Sandford March 20, 2014 Signature Title PrintedName Date /s/Ralph E. Peterson Principal AccountingOfficer Ralph E. Peterson March 20, 2014 Signature Title PrintedName Date In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/John Stewart Director John Stewart March 20, 2014 Signature Title PrintedName Date /s/Jeff Wilson Director Jeff Wilson March 20, 2014 Signature Title PrintedName Date /s/Frederick Sandord Director Frederick Sandford March 20, 2014 Signature Title PrintedName Date /s/JohnSchneller Director JohnSchneller March 20, 2014 Signature Title PrintedName Date /s/J.D. Smith Director J.D. Smith March 20, 2014 Signature Title PrintedName Date
